Citation Nr: 1139801	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953, during the Korean Conflict. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for arthritis of the bilateral shoulders.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

This case was previously before the Board in February 2011, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral shoulder disability, diagnosed as arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.




CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an July 2005 letter, sent prior to the initial July 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in July 2006 and in April 2007, the RO sent letters to the Veteran informing him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the July 2006 and April 2007 letters were issued after the initial July 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 and April 2007 letters were issued, the Veteran's claim was readjudicated in the October 2007 statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that his service treatment records are largely unavailable, although, his service separation examination is available to the Board and has been utilized to adjudicate his claim.  Specifically, in December 2005, the AOJ requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). In April 2006, NPRC indicated that such records could not be located.  

In a December 2005 letter, the AOJ informed the Veteran that VA had not been able to locate his service treatment records.  In June 2006, the AOJ specifically advised the Veteran of each step taken by VA, as outlined above, to obtain his records.  The Veteran was also requested to submit any copies of his service treatment records or any documents that may substitute for such records and was provided a list of examples.  The Veteran responded with additional evidence of his unit number, however, such evidence had previously been sent to the NPRC. 

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be discussed below, the Board's analysis of the Veteran's claim has been undertaken with this duty in mind. 

The Veteran was afforded a VA examination in April 2011 in order to adjudicate his service connection claim.  The Board finds that the April 2011 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the April 2011 VA examiner is sufficient to decide the Veteran's claim. 

Therefore, as the Board remanded the Veteran's claim in February 2011 in order to afford the Veteran a VA examination, and such directives have been substantially complied with, no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 



II. Analysis 

The Veteran contends that his current bilateral shoulder disability, arthritis, was caused by his duties as a light vehicle driver while stationed in Korea.  He contends that as part of his duties as a light vehicle driver, at vehicle check points in the dead of winter, he would have to remove the top from his Jeep, take the windshield down, and drive while freezing.  He contends that for the past 18 to 20 years, he had been unable to bend over and touch his toes.  He contends that his parents and his younger brother have never had that sort of problem.  Thus, he contends that his current bilateral shoulder disability is due to his service.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records are negative for complaints, diagnosis, or treatment for a shoulder disability.  On July 1953 separation examination, there is no indication of any complaints of shoulder pain or abnormalities.  

Post-service treatment records reflect that in April 2000, the Veteran reported having pain in his shoulders that had been getting worse over the years.  There was no limitation of range of motion and pulses were good.  There was crepitation.  He requested anti-inflammatory medication.  In August 2000, he was noted to have osteoarthritis of the fingers.  In March 2001, the Veteran reported that his shoulders ached, as did his hands.  The Veteran had stopped taking his arthritis medication due to stomach trouble.  Examination showed osteoarthritis of the hands and crepitant shoulders.  In March 2005, he received treatment for arthritis in his neck. 

In December 2010, the Veteran's private physician, Dr. T.S.S. submitted a statement that the Veteran had been a patient of his and had suffered from chronic shoulder problems for many years, since driving a Jeep in Korea during service.  The physician stated that it was his opinion that the mechanical shoulder stress that the Veteran experienced while driving in service, combined with the cold temperatures he faced, were major factors that contributed to his shoulder injuries and subsequent degeneration. 

In December 2010, another private physician, Dr. T.J.S., submitted a statement that the Veteran was a patient of his who suffered from arthritis affecting multiple joints.  The Veteran was noted to have no family history of arthritis and was not necessarily expected to develop arthritis.  However, because he spent at least one winter in Korea in the early 1950s where he was exposed to extreme cold, along with the multiple stressors and severe physical pounding he experienced from driving Jeeps, it was quite likely that his joint pain and arthritis in the shoulders, neck, and arms was due to his service.  

On April 2011 VA examination, the Veteran reported having pain in the bilateral shoulders.  The symptoms had occurred for the previous 18 to 20 years.  Physical examination of the shoulders, as well as X-ray examination, resulted in a diagnosis of arthritis of the bilateral shoulders.  After reviewing the claims file, the examiner concluded that the Veteran's current shoulder disability was less likely than not caused by or related to the Veteran's service.  Specifically, the examiner found it unlikely that the Veteran's exposure to cold while stationed in Korea and serving as a light truck vehicle driver caused his current arthritis.  In so concluding, the examiner found it to be significant that there were no shoulder complaints reported on discharge from service, nor was a shoulder disability diagnosed, and there was a lack of continuity of symptoms since service, as the Veteran testified at his hearing that the pain in his shoulders had developed in the previous 18 to 20 years, indicating symptoms that appeared 37 years following separation from service. Thus, the current shoulder arthritis was not likely related to the cold and rugged physical activity he was subjected to in service.  Furthermore, the medical literature did not show any evidence linking cold exposure to the development of degenerative joint disease many years later.  

The Board has first considered whether service connection is warranted for a bilateral shoulder disability on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in 1953.  As such, presumptive service connection is not warranted for a shoulder disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places higher probative weight on the April 2011 VA examiner's opinion that the Veteran's bilateral shoulder disability was less likely than not related to his service, rather than on the two December 2010 private opinions that the Veteran's current shoulder arthritis was due to cold exposure and physical activity in service.  In that regard, the first private opinion, from Dr. T.S.S., found that the Veteran's exposure to cold in Korea, as well as the mechanical shoulder stress of driving the jeep in Korea, lead to his shoulder injuries and subsequent degeneration.  However, when reviewing the record, there is no evidence of a shoulder injury in service or following service, nor has the Veteran testified that sustained an injury to his shoulders in service.  Thus, the physician's opinion appears to be based upon an incomplete review of the record, or based solely on the Veteran's statements, rather than on any objective medical evidence to show that the Veteran indeed suffered injury to his shoulders in service, and that such injury subsequently caused the current arthritis.  Absent any supportive medical documentation of a shoulder injury in service, the Board places less weight on the private opinion because the opinion is unsupported by the evidence of record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  For that matter, although the Veteran is competent to state that his in-service duties were rugged and required physical effort, he has not stated that he suffered an acute injury to the shoulders in service, rather, he has stated that his in-service duties caused his shoulder pain many years later.  Thus, the Board finds that the opinion that the Veteran's current arthritis is due to injuries sustained in service is of less probative value.
With regard to the second December 2010 private opinion, from Dr. T.J.S, although the opinion is supportive of the Veteran's claim, stating that the one winter that he spent in Korea in the early 1950's in which he was exposed to extreme cold, multiple stressors, and severe physical pounding, in light of no family history of arthritis, could likely have caused his pain and arthritis in the shoulders, such opinion does not provide an adequate supporting rationale.  For, the physician does not rectify that opinion with the lack of evidence of injury in service, or, most importantly, a showing of continuity of symptomatology since service.  To that extent, the physician did not explain how cold conditions and physical work in the early 1950's would cause a shoulder disability 40 to 60 years after the fact.  The Board finds that the lack of explanation in this case to be significant.  Furthermore, the physician does not explain the relationship between exposure to cold and the development of arthritis, nor does the physician explain what stressors and physical activities completed in service would cause arthritis of the shoulders many years later.  Thus, due to the above-stated inconsistencies, as well as a lack of adequate rationale, the Board places less probative value on the second December 2010 private opinion.  

On the other hand, the Board finds that the April 2011 VA opinion contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In particular, the examiner reviewed the claims file, including the available service treatment records, the Veteran's testimony, and the pertinent medical evidence, and explained that the medical literature did not support a finding that cold exposure would caused degenerative joint disease, nor was it probable that cold exposure and heavy physical duties would cause symptoms to appear 37 years later.  The Board finds that the April 2011 VA opinion provides a clearer rationale than the two December 2010 private opinions, namely because the private opinions are deficient in that neither provide any clear medical explanation as to how cold exposure and/or the physical duties of a light vehicle driver, conducted in the early 1950's, would cause the development of arthritis 40 to 60 years later.  By contrast, the VA examiner took into account the totality of the Veteran's medical history in providing his opinion, and in so doing, made specific mention to details in the Veteran's history of shoulder pathology.  Thus, in weighing the competent medical evidence of record, the Board is inclined to place the highest probative weight on the April 2011 VA examination, and therefore, service connection for a bilateral shoulder disability is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current bilateral shoulder disability is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral shoulder disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service shoulder pain and his current manifestations of a bilateral shoulder disability, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service shoulder pain and his current shoulder disability.  By contrast, the April 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service complaints as well as the current nature of his shoulder disability.  Therefore, the Board accords greater probative weight to the April 2011 VA examiner's opinion. 

Additionally, to the extent that the Veteran has contended that he has experienced shoulder symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contention.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that there is a complete lack of evidence of any shoulder arthritis or shoulder pain and problems following service or until April 2000, approximately 47 years following service.  Moreover, since such time, the Veteran has only intermittently received treatment for shoulder pain.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had shoulder pain since service, is inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions of continuity of shoulder symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a bilateral shoulder disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


